Citation Nr: 0403290	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  99-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the little finger and paresthesia 
of the ring and middle fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse







INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  

The RO granted entitlement to service connection for a nerve 
injury of the right hand with assignment of a 10 percent 
evaluation effective January 29, 1998.

In October 1998 the RO affirmed the 10 percent evaluation for 
the right hand disability recharacterized as healed fracture 
of the right little finger with paresthesia of the 2nd and 3rd 
fingers of the right hand.

In May 1999 the veteran and his wife provided oral testimony 
before the undersigned Veterans Law Judge sitting at the RO, 
a transcript of which has been associated with the claims 
file.

In March 2000 the Board remanded the case to the RO for 
further development and adjudicative action.

In July 2001 the RO granted entitlement to service connection 
for anxiety disorder as secondary to the service-connected 
right hand disability with assignment of a 30 percent 
evaluation effective May 11, 1999.

In July 2002 the RO most recently affirmed the 10 percent 
evaluation for the service-connected disability of the right 
hand.

In August 2002 the Board began procedures to internally 
develop the veteran's case in accordance with criteria then 
in effect.



In February 2003 the veteran was examined to ascertain the 
current nature and extent of severity of his service-
connected right hand disability at issue.

In December 2003 the Board advised the veteran that it would 
be applying not only previous but revised criteria in 
evaluating his service-connected disability of the right 
hand.

In January 2004 the veteran advised that he had no further 
evidence to submit in support of his appeal.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).




The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue on appeal, as clarified by Quartuccio, supra.  

Additionally, the Board notes that neither the veteran nor 
his representative have waived initial RO review of the 
February 2003 medical examination conducted in connection 
with the Board's internal development of the veteran's claim 
for an increased evaluation for his service-connected right 
hand disability.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly Pellegrini, 
supra.  




Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, review the 
February 2003 VA examination of the 
veteran.

4.  The VBA AMC should readjudicate the 
claim of entitlement to an initial 
evaluation in excess of 10 percent for 
the veteran's service-connected right 
hand disability.  

In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2003), and the 
previous as well as revised criteria for 
rating ankylosis and limitation of motion 
of the hands.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


